DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, recites: “the bottom portion forming a curve surface” – it is not clear if this is an additional curve surface or if it is meant to refer to the curve surface set forth on line 6 of this claim.
Claim 1, lines 13-15 recite: “shaping the portion protruded toward the inside of the recess formed in the protruding step and the outer periphery of the recess” – it is not clear what the metes and bounds of “shaping” is because the claim does not state what is required to happen to “the portion protruded toward the inside of the recess formed in the protruding step and the outer periphery of the recess.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golovashchenko et al. (hereafter “Golovashchenko”) (US 9,044,801), as best understood.
With regards to claim 1, Golovashchenko discloses a processing method for a metal plate (11) comprising a plural recess portions forming step of forming a group of plural recess portions adjacent to each other on the metal plate,
wherein the plural recess portions forming step comprises: 
a curve surface forming recess forming step of forming in the metal plate (11) a recess having an outer periphery forming a curve surface, a side portion between the outer periphery and a bottom portion formed in a frustum, and the bottom portion forming a curve surface [as 
a protruding step of protruding a predetermined portion from the bottom portion to the side portion of the recess formed in the curve surface forming recess forming step, toward an inside of the recess, and forming a portion of the side portion of the recess that is not protruded to be close to a center of the recess [as seen in at least Figure 7 formed via side punches 28, as described in at least Column 4, lines 63-Column 5, lines 1-15]; and
a shaping and dividing step of shaping the portion protruded toward the inside of the recess formed in the protruding step and the outer periphery of the recess, and dividing the recess formed in the curve surface forming recess forming step into a group of the plural recess portions adjacent to each other [as seen in at least Figure 9-11 and described in Column 5, lines 15-40].
With regards to claim 2, Golovashchenko discloses wherein the protruding step is performed such that the portion of the recess protruded toward the inside is protruded to form a pair of partitions extending from a center of the protruded portion to directions opposite to each other, and portions separated by the partitions to face each other, in the portion of the recess that is not protruded, are formed to be close to the center of the recess [as seen in at least Figure 8 via compression of the workpiece as its pressed between the contour of lower die 18 and punches 28, as described in Column 5, lines 5-15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 3,587,285 discloses a method of forming a metal plate through multiple processing steps.
US 2016/0332205 discloses a method of forming recesses in a metal plate.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA M EKIERT/Primary Examiner, Art Unit 3725